Citation Nr: 0812854	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-25 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a stress fracture and posterior and 
anterior compartment syndrome of the right leg.  

2.  Entitlement to a compensable disability rating for 
posterior and anterior compartment syndrome of the left leg.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
January 1975 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which denied a rating in 
excess of 10 percent for residuals of a stress fracture and 
posterior and anterior compartment syndrome of the right leg; 
denied an increased (compensable) rating for posterior and 
anterior compartment syndrome of the left leg; and denied 
service connection for PTSD.  

The veteran appeared at a Travel Board Hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
is associated with the claims folder.  At this hearing, the 
issue was raised as to whether the RO has committed clear and 
unmistakable error (CUE) by not considering surgical scars as 
part of the service-connected bilateral leg condition.  
Service connection is in effect for a scar secondary to 
surgery for the veteran's service-connected posterior and 
anterior compartment syndrome of the right leg and any such 
scar will be considered in examining the veteran and 
readjudicationg his claim for a rating in excess of 10 
percent for his right leg disability.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Increased Rating Claims-Right and Left Leg

The veteran contends that his service-connected residuals of 
a stress fracture with posterior and anterior compartment 
syndrome of the right leg, and his service-connected 
posterior and anterior compartment syndrome of the left leg 
are more disabling than currently evaluated.  He asserts that 
a VA examination to evaluate his bilateral leg disabilities, 
afforded in June 2003, was incomplete because it did not 
fully examine both lower extremities and that it is too dated 
to accurately reflect the current severity of the 
disabilities at issue.  In making the latter argument, the 
veteran testified at a January 2008 Travel Board Hearing that 
his residuals of a stress fracture with posterior and 
anterior compartment syndrome of the right leg, and his 
service-connected posterior and anterior compartment syndrome 
of the left leg have increased in severity since the most 
recent examination.  

While the date of an examination is not, in and of itself, a 
mandatory reason for remand, in light of the veteran's 
contentions that the last examination was incomplete and that 
the disabilities at issue have increased in severity since 
that time, the Board will remand the claims for a thorough 
examination to determine  the current severity of his 
residuals of a stress fracture with posterior and anterior 
compartment syndrome of the right leg, and his service-
connected posterior and anterior compartment syndrome of the 
left leg.  38 C.F.R. § 3.327; see also, e.g., Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

The veteran should be asked to identify any private or VA 
evaluation or treatment that he has received for his 
residuals of a stress fracture with posterior and anterior 
compartment syndrome of the right leg, and his service-
connected posterior and anterior compartment syndrome of the 
left leg since the June 2003 examination.  Any relevant 
medical records that may be available should be secured and 
associated with the claims file.  38 C.F.R. § 3.159(c)(1)(2) 
(2007).


Service Connection Claim-PTSD

The veteran claims that he developed PTSD as a result of 
exposure to several alleged stressors, occurring while he was 
serving as an infantryman in Korea between 1975 and 1977.  

Regarding the claimed stressors, the veteran claimed that he 
witnessed a man being shot on the demilitarized zone (DMZ) 
separating North and South Korea, that he witnessed a violent 
jeep accident and helicopter crash, and that he additionally 
saw an armored personnel carrier (APC) run over a fellow 
soldier.  The service department has indicated that they do 
not keep unit histories for the veteran's battalion for the 
year 1977; however, the veteran is encouraged to submit any 
evidence that might be in his possession, such as in-service 
letters written home, "buddy statements" from fellow 
service members, or any documentation in his possession which 
might help corroborate his claimed stressors.  Also, if the 
veteran can name the specific timeframe (within several 
months) and personnel involved in the alleged APC accident 
and jeep collision (the death of the soldier "J. Valdez" 
and the helicopter crash could not be verified), the U.S. 
Army and Joint Services Records Research Center (JSSRC, 
formerly CURR) should be contacted in an attempt to verify 
the claimed incidents.  

The Board further notes that, at present, there is no 
diagnosis of PTSD of record, and the veteran failed to report 
to a scheduled VA psychiatric examination which was intended 
to ascertain whether he had PTSD and, if so, whether it was 
linked to service.  The veteran asserts that he was not 
notified of the examination, and that had he received 
notification, he would have reported.  Essentially, the 
veteran believes he has shown good cause as to why he was 
unable to attend the previously scheduled examination.  The 
record does not contain a copy of any correspondence to the 
veteran with a date listed for his scheduled examination.  
Given that there does appear to be a lack of appropriate 
notice, and that the veteran has displayed a willingness to 
report for an evaluation, if one or more of the veteran's 
alleged in-service stressors are verified, he should be 
afforded another opportunity to present for a VA psychiatric 
examination that includes an opinion addressing the questions 
of whether he meets the diagnostic criteria for PTSD and, if 
so, whether such disability is linked to a confirmed in-
service stressor(s).  38 C.F.R.§§ 3.304(f), 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Furthermore, the veteran has indicated that he has received 
treatment for PTSD at the VA Clinic in Slidell, Louisiana.  
Those records are not associated with the claims file, and an 
attempt must be made to secure them.  38 C.F.R. 
§ 3.159(c)(2).

With respect to the increased rating claims on appeal, in 
Vasquez-Florez v. Peake, 22 Vet. App. 37 (2008), the Court of 
Appeals for Veterans Claims held, in pertinent part, that 
proper notice for a claim for increased rating should include 
notification regarding the need to submit, or have VA obtain, 
evidence demonstrating the worsening of the disability and 
the effect of that worsening on the veteran's employment and 
daily life.  In addition, the Court held that where an 
increased disability is found, notice should indicate that a 
disability rating would be assigned by applying relevant 
diagnostic code addressing the impact of symptoms on 
employment and daily life.  The veteran has not been afforded 
notice which complies with the Court's ruling in Vasquez.  
Accordingly, such notice should be issued prior to further 
adjudication of the veteran's claims for higher ratings.  
38 C.F.R. §§ 19.9, 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  VCAA notice 
requires that VA notify the claimant that, 
to substantiate such a claim: (1) the 
claimant must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; (2) if the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's employment 
and daily life (such as a specific 
measurement or test result), the Secretary 
must provide at least general notice of 
that requirement to the claimant; (3) the 
claimant must be notified that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes; and 
(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.

2.  The veteran is to be specifically 
informed that any information in his 
possession ("buddy statements," letters 
home, etc.) which may aid in the 
corroboration of his stressors should be 
submitted to VA for consideration.  The 
Board notes, that a 1977 casualty listing 
of a fellow soldier, "J. Valdez," could 
not be verified, nor could the existence 
of a helicopter crash; however, if the 
veteran can provide a specific or 
approximate timeframe regarding the 
claimed jeep and APC accidents, the matter 
should be referred to the JSSRC or any 
other appropriate department or agency for 
verification.  

3.  Ask the veteran to identify any VA or 
private evaluation or treatment he has 
received for his service-connected 
residuals of a stress fracture with 
posterior and anterior compartment 
syndrome of the right leg and/or his 
service-connected posterior and anterior 
compartment syndrome of the left leg since 
the last VA examination in June 2003, and 
any evaluation or treatment for a 
psychiatric disorder, to include PTSD, 
since service.  If the veteran responds in 
the affirmative, obtain the necessary 
releases, then obtain copies of the 
records and associate them with the claims 
file.  If such medical evidence is not 
available or cannot be obtained, annotate 
the record to reflect this.  

Additionally, obtain copies of any 
psychiatric treatment records from the VA 
out-patient clinic in Slidell, Louisiana 
and associate them with the claims file.  
Again, if such records do not exist, 
annotate the record to reflect that a 
search was made.  The veteran should be 
reminded that any records of treatment, 
both for his claimed psychiatric disorder 
and his service-connected leg disorders, 
which might be in his possession, should 
be forwarded to VA for consideration.  

4.  Schedule the veteran for a 
comprehensive VA orthopedic examination 
for the purpose of determining the current 
severity of his service-connected 
residuals of a stress fracture with 
posterior and anterior compartment 
syndrome of the right leg, and his 
service-connected posterior and anterior 
compartment syndrome of the left leg, to 
include any scar from surgery for either 
disability.  The claims file should be 
furnished to the examiner for his or her 
review.  

5.  Additionally, if and only if one or 
more of the veteran's alleged in-service 
stressors is verified, schedule the veteran 
for a psychiatric examination for the 
purposes of determining whether he meets 
the diagnostic criteria for PTSD and, if 
so, whether such is linked to a verified 
in-service stressor.  

Following a review of the relevant 
evidence in the claims file, the mental 
status evaluation, and any tests that are 
deemed necessary, the examiner is asked to 
provide an opinion on the following:  

(a)  Does the veteran meet the 
diagnostic criteria for PTSD?

(b)  If the veteran has PTSD, is it 
at least as likely as not (50 
percent or greater probability) that 
it is causally linked to a verified 
in-service stressor(s)?  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to provide a 
rationale for any opinion expressed and 
indicate that the claims file was reviewed.  
If a conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.  

6.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claims for 
higher ratings for his service-connected 
residuals of a stress fracture with 
posterior and anterior compartment syndrome 
of the right leg, and his service-connected 
posterior and anterior compartment syndrome 
of the left leg, to include any scar from 
surgery for either disability.  If any 
benefit sought on appeal is denied or, with 
respect to the increased rating claims, not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

